DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 7, the limitation “0.01 wt% to 10 wt%” is recited in line 2. It is unclear what the “wt%” is based on, i.e., a total weight of the heat insulation material, a total weight of 
In reference to claim 8, the limitations “a same type of unwoven fabric fibers” is recited in line 5, “a same type of silica xerogel” is recited in lines 6-7 and 10 and “a same type of carbon material” is recited in lines 7-8. 
It is unclear what “type” is intended to convey, i.e., is the “same type” meant to refer to a same composition, density, porosity, another physical property or all properties of the material.
For the purpose of compact prosecution, “does not include a same type of unwoven fabric fibers as the unwoven fabric fibers of the three-component composite layer, and includes a same type of silica xerogel as the silica xerogel of the three-component composite layer, and a same type of carbon material as the carbon material of the three-component composite layer” and “a monolayer…includes a same type of silica xerogel” will be interpreted as the two-component composite layer includes a silica xerogel having the same chemical composition as the silica xerogel of the three-component composite layer and a carbon material having the same chemical composition as the carbon material of the three-component composite layer, and further the two-component composite layer does not include any unwoven fabric fibers including the same unwoven fabric fibers in the three-component composite layer, while the monolayer includes a silica xerogel having the same chemical composition as the silica xerogel of the three-component composite layer. Clarification is requested.
In reference to claim 9, the “a same type of silica xerogel” is recited in lines 5-6  and “a same type of carbon material” is recited in lines 6-7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Besselievre et al. (US 2014/0252263) (Besselievre) in view of Typical properties of Hydrophilic Carbon Black “Aqua-Black 162” and “Aqua-Black®001” (Tokai Carbon), with claim 3 taken in view of evidence by The Carbon Black-Oxygen Reaction: Oxidation Promotors (Snow).
	The examiner has provided the non-patent literature documents, Tokai Carbon and Snow. The citation of prior art in the rejection refers to the provided documents.
	As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 1, 4 and 6, Besselievre teaches a self-supporting, insulating, single-layer composite panel comprising silica xerogel and a fibrous reinforcement material comprising nonwoven fibrous batting ([0079];[0084];[0091];[0094]; [0097]) (corresponding to a heat insulation material, comprising: a silica xerogel; unwoven fabric fibers). Besselievre further corresponding to a carbon material).
Given that Besselievre discloses an additive that overlaps the presently claimed carbon material, including carbon containing materials including carbon black, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the carbon black as the opacifier additive, which is both disclosed by Besselievre and encompassed within the  scope of the present claims (corresponding to the carbon material is carbon black). 
Besselievere further teaches the silica xerogel and carbon black additive are poured into a reactor in which the fibrous reinforcing material has been previously placed ([0029]) (corresponding to unwoven fabric fibers that retains the silica xerogel and the carbon material).
	Besselievre does not explicitly teach the carbon black (i.e., carbon material) is self-dispersible, as presently claimed. 
Tokai Carbon teaches a self-dispersible carbon black material called Aqua-Black®162 (p. 1) (corresponding to self-dispersible carbon material). The average particle size of the Aqua-Black162 is 110 nm (Properties of Aqua-Black162, p. 2) (corresponding to the carbon material has a mean particle size of 50 nm to 500 nm). Tokai Carbon further teaches the Aqua-Black162 has stable dispersion, formulation flexibility and optimum particle size (Our Unique Feature, p. 2). 
Tokai Carbon further teaches Aqua-Black®162 dispersions include the following: True Black Color, Higher Optical Density, Improved(sharpness) resolution, Lightfast, Heat stability, Waterfastness and Environmentally friendly (Our Unique Feature, p. 2).

Given that the insulating, self-supporting single-layer composite panel of Besselievre in view of Tokai Carbon is substantially identical to the present claimed heat insulation material in structure and composition, it is clear that the insulating, self-supporting single-layer composite panel of Besselievre in view of Tokai Carbon would intrinsically exhibit a combustion time of 15 seconds or less, and a maximum heat generation rat of 15kW/m or less in a cone calorimeter-based exothermic test.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 3, Besselievre in view of Tokai Carbon teaches the limitations of claim 1, as discussed above. Besselievre in view of Tokai Carbon teaches the that the insulating, self-supporting single-layer composite panel includes self-dispersible carbon black material, as discussed above. 
	Given that the carbon black additive of Besselievre in view of Tokai Carbon is substantially identical to the presently claimed carbon material in composition (i.e., carbon black), it is clear the carbon black additive of Besselievre in view of Tokai Carbon would intrinsically react with oxygen in the atmosphere at a temperature (i) where the silica xerogel is 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Additionally, Snow teaches carbon black will react with oxygen at readily controlled rates below 375ºC and 500ºC and the products of the reaction includes carbon dioxide (p. 1). Therefore, it is clear the carbon black will react with oxygen at temperatures of 300ºC or higher. 
In reference to claim 7, Besselievre in view of Tokai Carbon teaches the limitations of claim 1, as discussed above. Besselievre further teaches the self-supporting, insulating, single-layer composite panel comprises between 50% and 90% by weight of xerogel relative to the weight of the panel ([0093]). Given that the panel includes xerogel, fibrous reinforcement material and carbon black additive, wherein 50% to 90% by weight of the panel is xerogel, it is clear the 10% to 50% of the panel would be made of the fibrous reinforcement material and carbon black additive.
	While Besselievre in view of Tokai Carbon does not explicitly teach a concentration of the carbon material is from 0.01 wt% to 10 wt%, as presently claimed. 
However, when faced with a mixture (i.e., 10% to 50% fibrous reinforcement material and carbon black), one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount (i.e., 5% to 25%), absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 10, Besselievre in view of Tokai Carbon teaches the limitations of claim 1, as discussed above. Besselievre further teaches the self-supporting, insulation, single-layer composite panel is for the manufacture of building materials and thermal insulations, such as insulating walls and partitions ([0097]) (corresponding to said heat insulation material serves as a part of a heat-insulation structure).

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (WO 2016/157784) (Oikawa) in view of Besselievre and Lee et al. (US 2005/0066856) (Lee).
It is noted that when utilizing WO 2016/157784, the disclosures of the reference are based on US 2017/0266920 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2016/157784 are found in US 2017/0266920.
In reference to claims 1, 4-5 and 9, Oikawa teaches a heat-insulation sheet ([0001]) (corresponding to a heat insulating material). The heat insulating sheet includes a composite layer; the composite layer includes at least one type of unwoven fabric fibers and a third silica xerogel, the third silica xerogel is located in a spatial volume in the unwoven fabric fibers corresponding to a silica xerogel; unwoven fabric fibers that retains the silica xerogel).
	Oikawa further teaches the heat insulating sheet includes silica xerogel layer on both surfaces of the composite layer, wherein the silica xerogel in these three layers is the same ([0035]) (corresponding to two layers are placed on both sides, respectively, of a composite layer that includes the silica xerogel; and the unwoven fabric fibers; the two layers include a same type of silica xerogel as the silica xerogel of the composite layer).
	Oikawa does not explicitly teach a self-dispersible carbon material, as presently claimed.
	Besselievre teaches a self-supporting, insulating, single-layer composite panel comprising silica xerogel and a fibrous reinforcement material (Abstract). An additive is added to the insulating material, the additive comprises an opacifier which allows a reduction in thermal conductivity value by reducing the radiating component thereof; the opacifier is carbon black or graphite ([0058]; [0059]) (corresponding to carbon material; the carbon material is carbon black; the carbon material includes at least one condensed ring compound having aromaticity).
	In light of the motivation of Besselievre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify each of the silica xerogels to include the opacifier of carbon black or graphite, in order to provide reduction in thermal conductivity value by reducing the radiating component (corresponding to a same type of carbon material as the carbon material of the three-component composite layer).
	Lee teaches a self-dispersible coloring agent, wherein the coloring agent is carbon black or graphite ([0003]; [0030]) (corresponding to self-dispersible carbon material). Lee further teaches a self-dispersible coloring agent is easily dispersed in an aqueous liquid medium without using other dispersing agents, which has superior storage stability and dispersion stability, and in 
	In light of the motivation of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the additive of carbon black or graphite to be a self-dispersing carbon black or graphite, in order to provide the additive with superior storage stability and dispersion stability, as well as an improved ability to embody a color, durability and light resistance.
Given that heat insulating sheet of Oikawa in view of Besselievre and Lee is substantially identical to the present claimed heat insulation material in structure and composition, it is clear that the heat insulating sheet of Oikawa in view of Besselievre and Lee would intrinsically exhibit a combustion time of 15 seconds or less, and a maximum heat generation rat of 15kW/m or less in a cone calorimeter-based exothermic test.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 3, Oikawa in view of Besselievre and Lee teaches the limitations of claim 1, as discussed above. Oikawa in view of Besselievre and Lee teaches the opacifier additive is self-dispersible carbon black or graphite.
	Given that the carbon black or graphite of Oikawa in view of Besselievre and Lee is substantially identical to the presently claimed carbon material in composition, it is clear the carbon black or graphite of Oikawa in view of Besselievre and Lee would intrinsically react with 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 10, Oikawa in view of Besselievre and Lee teaches the limitations of claim 1, as discussed above. Oikawa further teaches the heat insulating sheet is placed between a heat generating electronic component and a casing ([0014]) (corresponding to said heat insulating material is placed between a heat-producing component and a casing).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Besselievre in view of Tokai Carbon as applied to claim 1 above, and further in view of Evans et al. (US 2016/0096949) (Evans).
In reference to claim 11, Besselievre teaches a self-supporting, insulating, single-layer composite panel comprising silica xerogel and a fibrous reinforcement material comprising nonwoven fibrous batting ([0079];[0084];[0091];[0094]; [0097]) (corresponding to a heat insulation material, comprising: a silica xerogel; unwoven fabric fibers). Besselievre further teaches that an additive is added to the insulating material, the additive comprises an opacifier, the opacifier is chosen from among SiC, carbon black, graphite, TiC or WC ([0059]) (corresponding to a carbon material).
Given that Besselievre discloses the additive that overlaps the presently claimed carbon material, including carbon containing materials including carbon black, it therefore would be corresponding to the carbon material is carbon black). 
Besselievere further teaches the silica xerogel and carbon black additive are poured into a reactor in which the fibrous reinforcing material has been previously placed ([0029]) (corresponding to unwoven fabric fibers that retains the silica xerogel and the carbon material).
	Besselievre does not explicitly teach (1) the carbon black (i.e., carbon material) is self-dispersible and (2) surfaces of silica particles that form the silica xerogel are modified by organic modifying groups, and a thermal decomposition temperature of the organic modifying group is 400ºC or higher, as presently claimed. 
With respect to (1), Tokai Carbon teaches a self-dispersible carbon black material called Aqua-Black®162 (p. 1) (corresponding to self-dispersible carbon material). Tokai Carbon further teaches the Aqua-Black162 has stable dispersion, formulation flexibility and optimum particle size (Our Unique Feature, p. 2). 
Tokai Carbon further teaches Aqua-Black®162 dispersions include the following: True Black Color, Higher Optical Density, Improved(sharpness) resolution, Lightfast, Heat stability, Waterfastness, Environmentally friendly (Our Unique Feature, p. 2).
In light of the motivation of Tokai Carbon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the carbon back additives of Besselievre to be the self-dispersible carbon black material of Tokai, in order to provide the carbon back additives with stable dispersion, formulation flexibility, true black color, higher optical density, heat stability and environmental friendliness.

Evans teaches an aerogel composition; the aerogel materials includes xerogel ([0003]; [0011]). Evans further teaches the aerogel composition is fiber-reinforced with non-woven materials and silica aerogels are subject to hydrophobic treatments ([0019];[0044]). The hydrophobic treatment forms hydrophobic-bound silicon which is a silicon atom within a framework of the aerogel which comprises at least one hydrophobic group covalently bonded to the silicon atom, this imparts improved hydrophobicity into the composition ([0049]) (corresponding to surfaces of silica particles that form the silica xerogel are modified by organic modifying groups). Evans further teaches an onset of thermal decomposition of hydrophobic organic material temperature of 400ºC or higher, wherein the hydrophobic organic material is the hydrophobic material bonding to the silicon ([0004]; [0049]) (corresponding to a thermal decomposition temperature of the organic modifying group is 400ºC or higher). An aerogel material which has improved onset of thermal decomposition relative to another aerogel material has a higher onset of thermal decomposition temperature relative to the reference aerogel material ([0038]).
In light of the motivation of Evans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the hydrophobizing agent of Besselievre to be the hydrophobic organic material of Evans, in order to provide the silica xerogel with improved onset of thermal decomposition temperature and improved hydrophobicity, and thereby arriving at the presently claimed invention. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Besselievre and Lee as applied to claim 1 above, and further in view of Evans. 
In reference to claim 11, Oikawa teaches a heat-insulation sheet ([0001]) (corresponding to a heat insulating material). The heat insulating sheet includes a composite layer; the composite layer includes at least one type of unwoven fabric fibers and a third silica xerogel, the third silica xerogel is located in a spatial volume in the unwoven fabric fibers ([0013]) (corresponding to a silica xerogel; unwoven fabric fibers that retains the silica xerogel).
	Oikawa does not explicitly teach (1) a self-dispersible carbon material and (2) surfaces of silica particles that form the silica xerogel are modified by organic modifying groups, and a thermal decomposition temperature of the organic modifying group is 400ºC or higher, as presently claimed.
	With respect to (1), Besselievre teaches a self-supporting, insulating, single-layer composite panel comprising silica xerogel and a fibrous reinforcement material (Abstract). An additive is added to the insulating material, the additive comprises an opacifier which allows a reduction in thermal conductivity value by reducing the radiating component thereof; the opacifier is carbon black or graphite ([0058]; [0059]) (corresponding to carbon material; the carbon material is carbon black; the carbon material includes at least one condensed ring compound having aromaticity).
	In light of the motivation of Besselievre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify each of the silica xerogels to include the opacifier of carbon black or graphite, in order to provide reduction in thermal conductivity value by reducing the radiating component (corresponding to a same type of carbon material as the carbon material of the three-component composite layer).
corresponding to self-dispersible carbon material). Lee further teaches a self-dispersible coloring agent is easily dispersed in an aqueous liquid medium without using other dispersing agents, which has superior storage stability and dispersion stability, and in which the characteristics of the coloring agent , such as ability to embody a color, durability, light resistance and the like are improved ([0012]).
	In light of the motivation of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the additive of carbon black or graphite to be a self-dispersing carbon black or graphite, in order to provide the additive with superior storage stability and dispersion stability, as well as an improved ability to embody a color, durability and light resistance.
With respect to (2), Evans teaches an aerogel composition; the aerogel materials includes xerogel ([0003]; [0011]). Evans further teaches the aerogel composition is fiber-reinforced with non-woven materials and silica aerogels are subject to hydrophobic treatments ([0019];[0044]).  The hydrophobic treatment forms hydrophobic-bound silicon which is a silicon atom within a framework of the aerogel which comprises at least one hydrophobic group covalently bonded to the silicon atom, this imparts improved hydrophobicity into the composition ([0049]) (corresponding to surfaces of silica particles that form the silica xerogel are modified by organic modifying groups). Evans further teaches an onset of thermal decomposition of hydrophobic organic material temperature of 400ºC or higher, wherein the hydrophobic organic material is the hydrophobic material bonding to the silicon ([0004]; [0049]) (corresponding to a thermal decomposition temperature of the organic modifying group is 400ºC or higher). An aerogel material which has improved onset of thermal decomposition relative to another aerogel material 
In light of the motivation of Evans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include an hydrophobic organic material in the silica xerogel of Oikawa, in order to provide the silica xerogel with improved onset of thermal decomposition temperature and improve hydrophobicity, and thereby arriving at the presently claimed invention. 
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to amended claims 1 and 11, which now recites a heat insulation material comprising “a self-dispersible carbon material”, it is noted that Besselievre and Hans-Peter et al. (WO 2011/061286) (Hans-Peter) alone or in combination meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over Besselievre and 35 U.S.C. 103 rejection over Hans-Peter in view of Besselievre are withdrawn from record. However, the amendment necessitates a new set of rejections, as discussed above.

Further, it is noted upon further search and consideration claim 9 is rejected over prior art, namely, Oikawa in view of Besselievre and Lee, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784